DETAILED ACTION
This is an Office action based on application number 14/447,197 filed 30 July 2014, which claims priority to US Provisional Application No. 61/860,006 filed 30 July 2013. Claims 1-21 and 24-26 are pending. Claims 22-23 are canceled. Claims 7, 10-14, 19-20, and 26 are withdrawn from consideration due to Applicant’s election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
In view of the pre-Appeal brief conference request filed on 29 December 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

{ 4 }

Withdrawn Rejections
The 35 U.S.C. §103 rejections, made of record in the Office action mailed 29 September 2020, are withdrawn due to Applicant’s arguments in the remarks filed 29 December 2020.

Claim Objections
Claim 1 objected to because of the following informalities:
Bridging lines 3-4 of claim 1, “a isocyanate” should be changed to “an isocyanate”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 16 recites the limitation the self-supporting adhesive film of claim 1 “further comprising a second polymer” in lines 1-2. The recitation of a “second polymer” necessarily requires a first polymer; however, the identity of such a polymer is unclear because claim 1 recites an isocyanate reactive polyurethane component comprising a first polyurethane and a second polyurethane, wherein each polyurethane is considered a polymer. Therefore, claim 1 already comprises a first and second polymer component, and the scope of claim 16 is unclear.
	For the purpose of prosecution, claim 16 is construed to require an additional polymer component different from the first and second polyurethane.

Claim 21 recites the limitation the self-supporting adhesive film of claim 2 “further comprising a second polymer” in lines 1-2. The recitation of a “second polymer” necessarily requires a first polymer; however, the identity of such a polymer is unclear because claim 2 recites an isocyanate reactive polyurethane dispersion comprising a first polyurethane and a second polyurethane, wherein each polyurethane is considered a polymer. Therefore, claim 2 already comprises a first and second polymer component, and the scope of claim 21 is unclear.
	For the purpose of prosecution, claim 16 is construed to require an additional polymer component different from the first and second polyurethane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1-6, 8-9, 15-18, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guse et al. (US Patent Application Publication No. US 2002/0164486 A1) (Guse) in view of Hartz et al. (US Patent Application Publication No. US 2012/0015193 A1) (Hartz).

Regarding instant claim 1: 
	Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the content of the isocyanate-reactive polymer is from 20 to 90% w/w relative to the adhesive element (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further dislcoses that the isocyanate reactive polymer has an average molecular weight exceeding 8,000 g/mol (Claim 10), which is construed to include the weight average molecular weight recited by the claim; however, “in the case where prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse further discloses that the at least one isocyanate-reactive polymer is a polyurethane (Claim 10), wherein the recitation of at least one isocyanate-reactive polymer selected from a polyurethane is inclusive of an embodiment comprising multiple isocyanate-reactive polyurethane polymers.
	It is the Examiner’s position that the selection of multiple isocyanate-reactive polyurethane polymers each having an average molecular weight exceeding 8,000 g/mol would necessarily include, within its scope, a total polyurethane component having a weight average molecular weight of no greater than about 90,0000 g/mol, as required by the claim.
	Guse is silent with regard to the specific first and second polyurethane recited by the claim.
	However, Hartz discloses an adhesive for manufacturing a film comprising a first component comprising at least one first polyurethane and at least one second polyurethane (Claim 1).
	Hartz further discloses that at least the first polyurethane has an enthalpy of fusion of more than 20 J/g (page 2, paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The recitation of “at least the first polyurethane” having the disclosed enthalpy of fusion is construed to include, within its scope, an embodiment wherein both the first and second polyurethane have an enthalpy of fusion of more than 20 J/g. Further, it is the Examiner’s position that the 
	Hartz further discloses that the first polyurethane comprises units obtained from polyester diols and the second polyurethane comprises units obtained from polyether diols (Claim 1); therefore, the second polyurethane differs from the first polyurethane based on composition. 
	Hartz further discloses that the adhesive comprises encapsulated isocyanates (page, paragraph [0065]).
	Hartz teaches that the adhesive has an optimized activation temperature and the adhesive bonds formed possess good heat resistance (page 1, paragraph [0003]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select use polyurethanes having both the enthalpy of fusion and composition prescribed by Hartz in selecting multiple isocyanate-reactive polyurethane polymers for the production of the adhesive of Guse. The motivation for doing so would have been that Hartz establishes that such polyurethane combinations are readily combinable with encapsulated isocyanates also utilized by Guse. Furthermore, the polyurethane combination of Hartz produces an adhesive with optimized activation temperature and having adhesive bonds possessing good heat resistance.
	Therefore, it would have been obvious to combine Hartz with Guse to obtain the invention as specified by the instant claim.

Regarding instant claim 2:
	Guse discloses a self-supporting adhesive element comprising at least one isocyanate and at least one isocyanate-reactive polymer (Claim 1).
	Guse further discloses that the adhesive element is in the form of a film (Claim 22).
	Guse further discloses that the isocyanate is encapsulated or surface-deactivated (Claim 7).
	Guse further discloses that the at least one isocyanate-reactive polymer is a polyurethane (Claim 10), wherein the recitation of at least one isocyanate-reactive polymer selected from a polyurethane is inclusive of an embodiment comprising multiple isocyanate-reactive polyurethane polymers.
	Guse further discloses that the layer thickness of the adhesive element ranges from 10 µm to 1,000 µm (page 4, paragraph [0067]) (i.e., 0.39 to 39 mil); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Guse is silent with regard to the specific first and second polyurethane recited by the claim.
	However, Hartz discloses an adhesive for manufacturing a film comprising a first, aqueous component comprising at least one first polyurethane and at least one second polyurethane (Claim 1).
	Hartz further discloses that the polyurethanes are in the form of an aqueous dispersion (page 5, paragraph [0054]).
prima facie case of obviousness exists.”  See MPEP § 2144.05. The recitation of “at least the first polyurethane” having the disclosed enthalpy of fusion is construed to include, within its scope, an embodiment wherein both the first and second polyurethane have an enthalpy of fusion of more than 20 J/g. Further, it is the Examiner’s position that the selection of two polyurethane components having an enthalpy of fusion of more than 20 J/g would necessarily include, within its scope, a total polyurethane component having an enthalpy of fusion of more than 20 J/g.
	Hartz further discloses that the first polyurethane comprises units obtained from polyester diols and the second polyurethane comprises units obtained from polyether diols (Claim 1); therefore, the second polyurethane differs from the first polyurethane based on composition. 
	Hartz further discloses that the adhesive comprises encapsulated isocyanates (page, paragraph [0065]).
	Hartz teaches that the adhesive has an optimized activation temperature and the adhesive bonds formed possess good heat resistance (page 1, paragraph [0003]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select use polyurethanes, in the form of an aqueous dispersion, having both the enthalpy of fusion and composition prescribed by Hartz in selecting multiple isocyanate-reactive polyurethane polymers for the production of the adhesive of Guse. The 
Alternatively, the limitation “obtained from an aqueous dispersion” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Hartz with Guse to obtain the invention as specified by the instant claim.
	
Regarding instant claim 3, Hartz further discloses that the polyurethanes are in the form of an aqueous dispersion (page 5, paragraph [0054]).

Regarding instant claim 4, Guse further discloses that the isocyanate is a diisocyanatotulene (TDI) (page 1, paragraph [0020]) and that the isocyanate is surface deactivated (page 2, paragraph [0024]).

Regarding instant claim 5, Hartz further discloses that at least the first polyurethane has an enthalpy of fusion of more than 20 J/g (page 2, paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, Hartz further discloses that the first polyurethane comprises units derived from polyester diols (Claim 1). Hartz further discloses that said polyester diols are obtained by reacting dihydric alcohols with dibasic carboxylic acids (page 2, paragraph [0030]), wherein examples of suitable dihydric alcohols include butane-1,4-diol and hexane-1,6-diol (page 2, paragraph [0032]),

Regarding instant claim 8, Hartz teaches that the adhesive has high mechanical strength at elevated temperatures (heat stability) (page 7, paragraph [0080]), and desires an increased peel strength when compared to other adhesives (page 8, paragraphs [0104-0106]; TABLE 2).
	While the prior art combination does not explicitly disclose the specific bond strength recited by the claims, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same bond strength prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 9, Guse further discloses that the adhesive element is applied to a suitable support (pages 3-4, paragraph [0055]), wherein the adhesive element is construed to be the requisite first layer, the suitable substrate is construed to be the requisite second layer, and the combination of the two is construed to be the requisite composite structure.

Regarding instant claim 15, Guse further discloses that the layer thickness of the adhesive element ranges from 10 µm to 1,000 µm (page 4, paragraph [0067]) (i.e., 0.39 to 39 mil); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 16, Guse further discloses that the isocyanate-reactive polymer is at least one polymer selected from polyesters, polycaprolactone, polyesters, 

Alternatively regarding instant claim 16, Hartz further discloses that the adhesive further comprises a second component comprising at least one silane compound reactive towards the carboxyl groups present in the polyurethane groups (Claim 1). Said silane in combination with the polyurethanes of the first component, are construed to contribute to the benefits of the adhesive (i.e., the optimized activation temperature and adhesive bonds possessing good heat resistance) (page 1, paragraph [0003]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to further include the silane of Hartz in the composition of Guse. The motivation for doing so would have been that it is construed that the silane contributes to an adhesive having an optimized activation temperature and having adhesive bonds possessing high heat resistance.
	Therefore, it would have been obvious to combine Hartz with Guse to obtain the invention as specified by the instant claim.

Regarding instant claim 17, Guse further discloses that the isocyanate content is 0.5 to 30% w/w relative to the adhesive element (Claim 7), and the content of the at prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 18, Guse further discloses that the isocyanates are selected from diisocyanantodiphenylmethanes (MDIs), 1,5-diisocyanatonaphthalene (NDI), and diisocyanatotoluenes (TDIs) (page 1, paragraph [0020]), each of which are examples of aromatic isocyanates. Guse further discloses that the isocyanates are surface deactivated (page 2, paragraph [0024]).

Regarding instant claim 21, Guse further discloses that the isocyanate-reactive polymer is at least one polymer selected from polyesters, polycaprolactone, polyesters, polyethers, polyamides polytetrahydrofurans, polyacrylates, and polymethacrylates, in addition to polyurethanes (Claim 10). The recitation of at least one polymer is inclusive of an embodiment comprising a mixture of multiple polyurethane polymers and other polymers selected from the recited group.

Alternatively regarding instant claim 21, Hartz further discloses that the adhesive further comprises a second component comprising at least one silane compound reactive towards the carboxyl groups present in the polyurethane groups (Claim 1). Said silane in combination with the polyurethanes of the first component, are construed to contribute to the benefits of the adhesive (i.e., the optimized activation 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to further include the silane of Hartz in the composition of Guse. The motivation for doing so would have been that it is construed that the silane contributes to an adhesive having an optimized activation temperature and having adhesive bonds possessing high heat resistance.
	Therefore, it would have been obvious to combine Hartz with Guse to obtain the invention as specified by the instant claim.

Regarding instant claim 24, Hartz further discloses that at least the first polyurethane has an enthalpy of fusion of more than 20 J/g (page 2, paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The recitation of “at least the first polyurethane” having the disclosed enthalpy of fusion is construed to include, within its scope, an embodiment wherein both the first and second polyurethane have an enthalpy of fusion of more than 20 J/g.

Regarding instant claim 25, Hartz further discloses that at least the first polyurethane has an enthalpy of fusion of more than 20 J/g (page 2, paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The 

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the rejections are withdrawn and replaced by new grounds of rejection.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/4/21